DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Effective Filing Dates
	The present application is a continuation application of parent application 16/578,296 filed September 21, 2019 which supports all of the limitations of the present application. This application is also claiming priority to three provisional applications, two filed September 21, 2018 and one filed May 28, 2019. The provisional applications each support the limitations of claims 1-3 and 9 but none of these provisional applications support the limitations of claims 4-8 and 10-14. 
	Therefore, for purposes of examination, claims 1-3 and 9 are entitled to an effective filing date of September 21, 2018. 
	For purposes of examination, claims 4-8 and 10-14 are only entitled to an effective filing date of September 21, 2019 
Information Disclosure Statement
The information disclosure statement filed December 17, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, a copy of Non-Patent Literature Document cite no 13 was not provided and therefore this document has been crossed off on the IDS statement and has not been considered.
The information disclosure statement(s) (IDS) submitted on December 17, 2021 is/are acknowledged. Applicant has cited over one hundred and fifty references for consideration which include an entire text book of approximately 500 pages (“Non-Patent Literature Document “7”). The examiner believes that the large volume of references for consideration is largely cumulative. The references have been considered to the best of the examiner’s ability based upon the fact that such a large volume of references have been cited. The applicant’s assistance is respectfully requested with the list of cited references as per MPEP 2004, paragraph 13. Applicant’s attention is also directed to Ex Parte Morning Surf Corp., 230 USPQ 446 and Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972). 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the terms “Bluetooth” and “FireWire” within the specification, which are trade names or trademarks used in commerce, have been noted in this application. The specification is a very length specification which could not be checked to the extent necessary so there may be others as well. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 11-12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heath publication number 2015/0238166. 
	With respect to claim 1, Heath discloses the limitations therein including the following: a hygienic light seal cover (abstract); the light seal cover for use with an ophthalmic measurement device (abstract, paragraphs 0003, 0115).  Regardless, applicant is merely claiming the “light seal cover” and not the light seal and/or ophthalmic device. As such, many of the limitations being claimed merely go to the intended use of the light seal cover and do not affect the structure of what is being claimed i.e. just the light seal cover. As such, the claimed “for use with a head-wearable ophthalmic testing and measurement device” do not affect the structure of what is being claimed (i.e. just the light seal cover) and merely go to the intended use of the claimed hygienic light seal cover. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Heath further discloses: the light seal cover comprising a disposable liner (fig 9, paragraphs 0152, 0159-0160, the entire disposable device of fig 9 as the claimed “liner” and fig 9, abstract, paragraph 0152, 0159-0160 disclosing the “disposable liner”); the disposable liner as “single use” (fig 9, paragraphs 0152, 0159-0160 disclosing the “disposable liner” to be used for a single patient and therefore can inherently be for “single use”); the liner configured to removably cover at least a portion of a light seal (figs 7, 9, paragraphs 0137-0138, 0145, 0164, the disclosed “mounting ring 711” of fig 7 as the “light seal” with “701” being the claimed “disposable liner” covering at least a portion of “711”); the light seal being adapted to be coupled to a frame (paragraph 0137 i.e. the mounting ring i.e. “light seal” being attached to the measurement device). Regardless, applicant is merely claiming the “light seal cover” that covers a light seal and not the “light seal” as well. As such, what the light seal is or is not attached to does not affect the structure of what is being claimed and merely goes to the intended use of the claimed hygienic light seal cover. Heath further discloses that when the measurement device is in use, the liner is in contact with the skin of the user (fig 7, paragraph 0140). Regardless, again applicant is merely claiming the light seal cover. The manner in which it is being used again merely goes to the intended use of the cover and is not claiming any additional structural limitations. Heath further discloses a combination of the light seal and the measurement device isolates at least one eye of the subject from ambient light (figs 2 and 7). Regardless, again, applicant is merely claiming the light seal cover and is not claiming the light seal and/or the measurement device. As such, structural limitations of the light seal and/or the measurement device do not affect the structure of the light seal cover (i.e. what is being claimed) and again merely go to the intended use of the light seal cover (i.e. with a light seal and measurement device that isolates ambient light). Heath further discloses the light seal cover comprising an RFID tag coupled to the disposable liner (abstract, paragraphs 0017, 0156). 
	With respect to claim 2, Heath further discloses that the RFID tag can be used to identify the specific patient, the date the scans were made etc (paragraphs 0017, 0156). Any such information can inherently determine the authenticity of the cover. 
	  With respect to claim 3, Heath further discloses that the RFID tag can identify the specific patient (paragraphs 0017, 0156) and is intended to be a sterile article intended to be used for just that single patient’s use (paragraphs 0152, 0159-0160). As such, the RFID tag is inherently configured to enforce single usage of the cover. 
	  With respect to claim 4, Heath further discloses the RFID tag as a passive tag with a reader comprising information to be read by a reader located inside the measurement device (paragraphs 0017, 0156). 
	With respect to claim 8, Heath further discloses the light seal comprising an elastic material (paragraphs 0140, 0143, 0145, 0147). The elastic material will inherently “facilitate coupling to the light seal”. Regardless, the claimed “to facilitate coupling to the light seal” merely goes to the intended use of the elastic hygienic light seal as disclosed. Again, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
	With respect to claim 11, Heath further discloses the limitations therein (see rejection of claim 2 above). 
	With respect to claim 12, Heath further discloses the limitations therein (see rejection of claim 3 above).
With respect to claim 14, Heath further discloses the limitations therein (see rejection of claim 8 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heath publication number 2015/0238166 in view of Walsh publication number 2011/0299034. 
With respect to claim 5, Heath discloses as is set forth above including the disposable eye-piece liner comprising an RFID tag (see rejection of claim 1 above) but does not disclose the RFID tag being used to initiate an ophthalmic test or measurement upon activation. Walsh teaches that when using a disposable eye-piece (i.e. “eye-piece liner”) in an ophthalmic testing device with the testing device comprising an RFID tag (fig 3B, paragraphs 0154, 0200-0201) that specifically, the RFID tag can be used to activate the ophthalmic testing device upon the reading of the RFID tag for the purpose of providing a means of detecting the user and actuating the desired testing (paragraph 0200). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the RFID tag of Walsh as being used to activate the ophthalmic testing upon being read by a scanner since Walsh teaches that when using a disposable eye-piece in an ophthalmic testing device with the testing device comprising an RFID tag that specifically, the RFID tag can be used to activate the ophthalmic testing device upon the reading of the RFID tag for the purpose of providing a means of detecting the user and actuating the desired testing.
Claim(s) 6, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heath publication number 2015/0238166. 
With respect to claim 6, Heath discloses the RFID tag sending result information to the reader (paragraphs 0017, 0156 such as the disclosed “how many scans were performed” as a “result”) but does not specifically disclose the triggering of displaying of the result. However, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the medical practitioner that is using the device review the result information i.e. have the number of scans be displayed after being sent by the RFID tag to the reader for the purpose of having the medical practitioner determine how many scans have already been performed. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the RFID tag of Heath as not just sending result information to the reader but also triggering the displaying of such result information since it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the medical practitioner that is using the device review the result information i.e. have the number of scans be displayed after being sent by the RFID tag to the reader for the purpose of having the medical practitioner determine how many scans have already been performed. 
With respect to claim 9, Heath further discloses that the light seal can further comprise an outer removable membrane that can be detachably attached to the light seal by “a light adhesive” that allows removability of the membrane (paragraphs 0161, 0165). The examiner takes Judicial Notice that tape is a well-known light adhesive that is used to allow attachment and removability of one object to another. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the disclosed “light adhesive” of Heath as being tape since Heath further discloses that the light seal can further comprise an outer removable membrane that can be detachably attached to the light seal by “a light adhesive” that allows removability of the membrane and since tape is a well-known light adhesive that is used to allow attachment and removability of one object to another for the purpose of allowing easy removability of the membrane from the remainder of the light seal when required. 
With respect to claim 10, Heath discloses the limitations therein including the following: a hygienic light seal cover (abstract); the light seal cover for use with an ophthalmic measurement device (abstract, paragraphs 0003, 0115).  Regardless, applicant is merely claiming the “light seal cover” and not the light seal and/or ophthalmic device. As such, many of the limitations being claimed merely go to the intended use of the light seal cover and do not affect the structure of what is being claimed i.e. just the light seal cover. As such, the claimed “for use with a head-wearable ophthalmic testing and measurement device” do not affect the structure of what is being claimed (i.e. just the light seal cover) and merely go to the intended use of the claimed hygienic light seal cover. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Heath further discloses: the light seal cover comprising a disposable liner (fig 9, paragraphs 0152, 0159-0160, the entire disposable device of fig 9 as the claimed “liner” and fig 9, abstract, paragraph 0152, 0159-0160 disclosing the “disposable liner”); the disposable liner as “single use” (fig 9, paragraphs 0152, 0159-0160 disclosing the “disposable liner” to be used for a single patient and therefore can inherently be for “single use”); the liner configured to removably cover at least a portion of a light seal (figs 7, 9, paragraphs 0137-0138, 0145, 0164, the disclosed “mounting ring 711” of fig 7 as the “light seal” with “701” being the claimed “disposable liner” covering at least a portion of “711”); the light seal being adapted to be coupled to a frame (paragraph 0137 i.e. the mounting ring i.e. “light seal” being attached to the measurement device). Regardless, applicant is merely claiming the “light seal cover” that covers a light seal and not the “light seal” as well. As such, what the light seal is or is not attached to does not affect the structure of what is being claimed and merely goes to the intended use of the claimed hygienic light seal cover. Heath further discloses that when the measurement device is in use, the liner is in contact with the skin of the user (fig 7, paragraph 0140). Regardless, again applicant is merely claiming the light seal cover. The manner in which it is being used again merely goes to the intended use of the cover and is not claiming any additional structural limitations. Heath further discloses a combination of the light seal and the measurement device isolates at least one eye of the subject from ambient light (figs 2 and 7). Regardless, again, applicant is merely claiming the light seal cover and is not claiming the light seal and/or the measurement device. As such, structural limitations of the light seal and/or the measurement device do not affect the structure of the light seal cover (i.e. what is being claimed) and again merely go to the intended use of the light seal cover (i.e. with a light seal and measurement device that isolates ambient light). Heath further discloses the light seal cover comprising an RFID tag coupled to the disposable liner (abstract, paragraphs 0017, 0156); the RFID tag sending result information to the reader (paragraphs 0017, 0156 such as the disclosed “how many scans were performed” as a “result”) but does not specifically disclose the triggering of displaying of the result. However, such triggering of the displaying of the determined result would be obvious to one of ordinary skill in the art, at the time of the effective filing, for the same reasoning set forth with respect to the rejection of claim 6 above. 
Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heath publication number 2015/0238166 in view of Chiang patent number 5,655,228. 
 With respect to claims 7 and 13, Heath further discloses as is set forth above but does not specifically disclose the liner comprising cotton. However, Heath discloses the liner comprising a soft conformable material such as soft rubber or foam for providing comfort against the skin and for conforming to the face of the user (paragraphs 0140, 0143, 0145, 0147). Cotton is a well-known soft material used against the skin that can provide comfort and that can conform to the face of a user. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the material of the liner of Heath as being formed of a cotton material since Heath discloses the liner comprising a soft conformable material such as soft rubber or foam for providing comfort against the skin and for conforming to the face of the user and since Cotton is a well-known soft material used against the skin that can provide comfort and that can conform to the face of a user for the purpose of providing a comfortable liner against the face of the user. Regardless, Chiang teaches that when providing light seals to be positioned over the eyes of a user, that specifically the light seals can comprise a cellulose material for the purpose of providing improved comfort and optical viewing (abstract, fig 3, column 3, lines 4-18). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the light seal device of Heath as being formed of a cotton material since Chiang teaches that when providing light seals to be positioned over the eyes of a user, that specifically the light seals can comprise a cellulose material for the purpose of providing improved comfort and optical viewing. 
Prior Art Citations
	Verdooner publication number 2019/0133441 is being cited herein to show another reference that would have also read and/or made obvious a number of the above rejected claims, however, such rejections would have been repetitive (see specifically paragraph 0004 re disposable eye-cups and paragraphs 0046, 0063 re the eye-cups comprising an RFID tag). 
	Walsh publication number 2011/0299034 together with a teaching reference such as Heath’166 or Verdooner’441 could have been used to reject a number of the above referenced claims, however, such rejections would have been repetitive. Specifically, Walsh discloses a disposable light seal cover for use in an ophthalmic testing and measurement device comprising all of the limitations of at least independent claim 1 with the exception of the claimed RFID tag. Either Heath’166 or Verdooner’441 teach of having disposable eye-piece liners having an RFID tag. 
Double Patenting
Claims 1-3 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,667,683 (’683). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
‘683 claims the limitations therein including the following: the limitations of claim 1 (‘683, claims 5 or 6); the limitations of claim 2 (‘683, claims 5 or 6 and by having such a tag it could inherently ensure authenticity); the limitations of claim 3 (‘683, claims 5 or 6 and by having such a tag it could inherently ensure single-use). 
Claims 1-3 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/890,811 (herein’811).
This is a provisional nonstatutory double patenting rejection.
‘811 claims the limitations therein including the following: the limitations of claim 1 (‘811, claim 10); the limitations of claim 2 (‘811, claim 10 and by having such a tag it could inherently ensure authenticity); the limitations of claim 3 (‘811, claim 10 and by having such a tag it could inherently ensure single-use). 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        June 30, 2022